Lewis R. Landau (CA Bar No. 143391)
Attorney at Law
23564 Calabasas Road, Suite 104
Calabasas, California 91302
Voice and Fax: (888)822-4340


Attorney for Debtor and
Debtor in Possession


UNITED STATES BANKRUPTCY COURT
 
CENTRAL DISTRICT OF CALIFORNIA, LOS ANGELES DIVISION
 
In re
 
CenterStaging Musical Productions, Inc.,
 
Debtor.
 
CASE NO.: 2:08-13019 VZ
 
Chapter 11
 
ORDER AUTHORIZING SALE OF SUBSTANTIALLY ALL OF DEBTOR’S ASSETS TO MIX
ENTERTAINMENT HOLDINGS, LLC FREE AND CLEAR OF LIENS, CLAIMS AND INTERESTS; AND
ASSUMPTION AND ASSIGNMENT TO MIX ENTERTAINMENT HOLDINGS, LLC OF CERTAIN
EXECUTORY CONTRACTS

 

    Date: November 13, 2008     Time: 10:00 a.m.    
Crtrm:
1368; Judge Zurzolo      
 
 
 
U.S. Bankruptcy Court
255 East Temple Street
Los Angeles, CA 90012

 
The Motion For Order Authorizing Sale Of Substantially All Property Of The
Estate Free And Clear Of Liens, Claims And Encumbrances And Authorizing
Rejection Of Unassumed Contracts (the “Sale Motion”) filed by CenterStaging
Musical Productions, Inc. (“Debtor”), the chapter 11 debtor and debtor in
possession herein, was brought on for hearing on November 13, 2008, pursuant to
a Court order dated October 21, 2008. Appearances at the hearings are set forth
on the record. The Sale Motion seeks authorization for Debtor’s entry into and
consummation of (i) that certain Asset Purchase Agreement between Debtor and
Point.360, a California
Corporation (the “Point.360 APA”), or alternatively if overbid by a winning
Qualified Bidder (ii) the Asset Purchase Agreement presented by such Qualified
Bidder. Mix Entertainment Holdings, LLC (“Mix Entertainment”) (hereinafter, Mix
Entertainment shall refer to Mix Entertainment or its assignee under the Mix
Entertainment APA if Mix Entertainment elects to form an entity and assign its
rights under the Mix Entertainment APA) is the winning bidder, and this Sale
Motion seeks authority for Debtor to enter into and consummate that certain
Asset Purchase Agreement agreed to by Debtor and Mix Entertainment, a complete
and final copy of which, executed by Mix Entertainment, is being filed
concurrently herewith (the “Mix Entertainment APA”). Having considered the Sale
Motion and all papers filed in conjunction therewith, the written opposition
filed by Pacific Western Bank and Crescent International, Ltd., the written
objections filed by the Official Committee of Unsecured Creditors (the
“Committee”), Debtor’s Omnibus Reply In Support Of Motion To Approve Sale Of
Assets And Rejection Of Unassumed Leases, the Declaration of Raymond Gaston, the
Mix Entertainment APA, and evidence adduced and arguments of counsel at the
hearing:
 
 
 

--------------------------------------------------------------------------------

 
 
THE COURT HEREBY FINDS that:
A. The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and
1334.
B. The Debtor has established sound business justification for the proposed
sale. Point.360 was the stalking horse bidder in connection with the sale. Mix
Entertainment is a “Qualified Bidder” and is the winning bidder based on its
overbid. As the Court has previously approved a break-up fee in the amount of
$150,000 (the “Break-up Fee”) to be paid to Point.360 in the event Point.360 was
not the successful bidder at the Sale Hearing, Point.360 is entitled to receive
the Break-up Fee upon and subject to the Closing (as defined in the Mix
Entertainment APA). A prompt Closing is in the best interest of Debtor, its
estate and creditors.
C. The Mix Entertainment APA was negotiated and entered into by the parties
thereto in good faith, from arm’s length bargaining positions. Mix Entertainment
is a good faith purchaser pursuant to Section 363(m) of the Bankruptcy Code.
D. The Consideration (as defined in the Mix Entertainment APA) is a fair and
reasonable price for the Purchased Assets (as defined in the Mix Entertainment
APA).
 
 
2

--------------------------------------------------------------------------------

 
 
E. Mix Entertainment is not deemed to be a successor to Debtor, to have, de
facto or otherwise, merged with or into Debtor or to be a mere continuation of
Debtor.
F. All creditors, parties in interest and parties to any executory contract,
unexpired lease or right of entry have been given adequate notice of this Sale
Motion and the hearings thereon.
G. All cure amounts are final and binding upon the applicable counterparty.
Now, therefore, IT IS HEREBY ORDERED, that:
1. The Sale Motion is hereby granted.
2. All objections to the Sale Motion that have not been withdrawn or overruled
at the hearing, as reflected on the record, are hereby overruled.
3. Debtor is authorized to enter into and consummate the transactions
contemplated by the Mix Entertainment APA, the various documents that are
contemplated by the Mix Entertainment APA, including documents in the forms
attached as exhibits to the Mix Entertainment APA, and all other agreements and
documents that may be reasonably necessary or desirable to implement the
transactions contemplated by the Mix Entertainment APA, and to take all other
actions reasonably necessary or desirable to implement the transactions
contemplated by the Mix Entertainment APA.
4. On the Closing Date (as defined in the Mix Entertainment APA), which shall be
no later than December 31, 2008 unless Debtor, Mix Entertainment, the Committee
and all Secured Creditors agree otherwise in writing, the Purchased Assets (as
defined in the Mix Entertainment APA), shall be sold, transferred and assigned
by the Debtor, acting on behalf of the Debtor’s estate, to Mix Entertainment,
free and clear of all claims, liens and interests of every kind and nature
whatsoever except the “Assumed Liabilities,” such sale, transfer and assignment
being subject to the terms of the Mix Entertainment APA and the other paragraphs
of this Order and pursuant to 11 U.S.C. §§ 105(a) and each of 11 U.S.C.
§363(f)(2) and 11 U.S.C. §363(f)(3).
5. Pursuant to each of 11 U.S.C. § 363(f)(2) and 11 U.S.C. §362(f)(3), any and
all liens on the Purchased Assets shall be transferred from the Purchased Assets
and shall attach instead to the proceeds of the sale of the Purchased Assets
with only the same validity, extent, priority and enforceability, and subject to
any avoidability, as shall have been the case immediately prior to Closing (as
defined in the Mix Entertainment APA). Without limiting the preceding, any liens
on any portion, and not the entirety, of the Purchased Assets immediately prior
to the Closing shall only be transferred to the portion of the proceeds
attributable to such specific portion of the Purchased Assets.
 
 
3

--------------------------------------------------------------------------------

 
 
6.  Except for the assumption of the Assumed Liabilities by Mix Entertainment as
expressly provided in the Mix Entertainment APA, and also except for any
amendment to this Order agreed by Mix Entertainment after Closing (which
amendment would also be subject to agreement by the Debtor, the Committee and
all Secured Creditors), Mix Entertainment shall have no liability or obligation
to pay any obligations, liabilities, indebtedness, duties, responsibilities, or
commitments of Debtor of any nature whatsoever, whether known or unknown,
absolute or contingent, due or to become due (though this sentence does not
alter the obligations of Mix Entertainment pursuant to sections 10.10 and 10.11
of the Mix Entertainment APA, as modified by paragraph 21 of this Order, nor
does it alter the terms concerning the treatment of Personal Property Leases (as
defined in the Mix Entertainment APA) as set forth in paragraph 12 of this
Order). Mix Entertainment shall not have any liability or obligation for or with
respect to or arising out of any “Non-Assumed Liability” as defined in the Mix
Entertainment APA. Without limiting the generality of the foregoing, no creditor
of the Debtor shall commence a successor liability action against Mix
Entertainment as a result of the sale of the Purchased Assets pursuant hereto.
7. Except for the obligees of Assumed Liabilities, all entities holding claims
or liens against or interests in Debtor or the Purchased Assets are hereby
forever barred and enjoined from asserting such claims or liens against Mix
Entertainment, its affiliates, successors or assigns, or the Purchased Assets.
8. This Order is and shall be (a) effective as a determination that, effective
upon the Closing Date, all claims, liens and interests existing as to the
Purchased Assets, other than the Assumed Liabilities, have been unconditionally
expunged, discharged and terminated as against the Purchased Assets, and that
the sale, transfer and assignment of the Purchased Assets has been effected, and
(b) as of the Closing Date, binding upon, and govern the acts of, all entities,
including, without limitation, all filing or recording agents, filing or
recording officers, title agents, title companies, recorders or registrars of
mortgages, deeds, copyrights, trademarks, patents or other intellectual
property, administrative agencies, governmental departments and officials, and
all other entities that may be required by operation of law, the duties of
office or contract, to accept, file, register or otherwise record documents or
instruments or who may be required to report or insure title or interests in and
to the Purchased Assets.
 
 
4

--------------------------------------------------------------------------------

 
 
9. All entities that are in possession of any portion of the Purchased Assets
are hereby directed to surrender possession of such Purchased Assets to Mix
Entertainment or its designee, as of the Closing Date.
10. Any entity that has asserted a lien on the Purchased Assets shall, after the
Closing Date, reasonably cooperate with Mix Entertainment to cause the lien to
be expunged from public records and, to that end, shall execute and deliver to
Mix Entertainment, upon the reasonable request of Mix Entertainment, any
instruments, applications, consents or other documents that may be required for
the purpose of expunging such lien from public records. Without limiting the
generality of the foregoing, with respect to any Uniform Commercial Code
financing statements, Mix Entertainment is authorized to act, as attorney in
fact, on behalf of Debtor and any entity asserting a lien to (a) request
termination statements or other appropriate amendments from the secured party
and (b) to file a termination statement or other appropriate amendment with
respect to the financing statement of any secured party that does not timely
respond to a request for termination or other appropriate amendment of its
financing statement.
11. Debtor and each creditor of Debtor that has set forth in a public record a
claim against or interest in the Purchased Assets (other than with respect to
the Assumed Liabilities) shall, after the Closing Date, cooperate with Mix
Entertainment to cause such claim or interest to be expunged from public records
and, to that end, shall execute and deliver to Mix Entertainment, upon the
reasonable request of Mix Entertainment, any instruments, applications, consents
or other documents that may be required for the purpose of expunging such claim
or interest from public records.
 
 
5

--------------------------------------------------------------------------------

 
 
12. Debtor is hereby authorized to (a) assign to Mix Entertainment the contracts
described on Schedule 2.1(d) to the Mix Entertainment APA (the “Assumed
Contracts”) and, with respect to the Assumed Contracts that constitute executory
contracts, to assume and assign to Mix Entertainment such contracts pursuant to
11 U.S.C. § 365(a) and (f); (b) assign to Mix Entertainment the Personal
Property Leases described on Schedule 2.1(c) to the Mix Entertainment APA and,
to the extent executory, to assume and assign to Mix Entertainment such Personal
Property Leases pursuant to 11 U.S.C. § 365(a) and (f), on the condition that
Mix Entertainment shall be, and shall only be, obligated to pay all Liabilities
(as defined in the Mix Entertainment APA) of Debtor under the Personal Property
Leases up to $1,300,000, provided that it is understood and agreed that (1) such
payment shall not be deducted from or otherwise reduce the Consideration or any
other benefit to the Debtor or its estate under the Mix Entertainment APA or any
other term of this Order and (2) the Debtor shall not be required to pay any
Liability as of the Closing Date under any Personal Property Lease (and if the
$1.3 million amount referenced above is insufficient to pay any such Liability
and Mix Entertainment does not elect to pay more than $1.3 million, then such
Personal Property Lease shall not be assumed or assigned); and (c) subject to
the terms of Section 2.1(f), 10.10 and 10.11 of the Mix Entertainment APA,
assume and assign to Mix Entertainment the leases described on Schedule 2.1(f)
to the Mix Entertainment APA (the “Assumed Leases”) pursuant to 11 U.S.C. §
365(a) and (f); provided, however, that Debtor shall not be obligated or
permitted to assume or assign any Personal Property Lease if Mix Entertainment
elects not to have such Personal Property Lease assigned to it on the Closing
Date.
13. All nondebtor parties to the Assumed Contracts are forever barred and
enjoined from contesting the assignability of their contracts or seeking from
Mix Entertainment, or from the Debtor or its estate, any payment under such
contract on the ground that it is necessary to cure a default existing on or
before the Closing Date (an “Existing Default”) or to compensate the nondebtor
party for pecuniary loss on account of such Existing Default. The nondebtor
parties to the Assumed Contracts are hereby required, after the Closing Date, to
honor and accept the assignment of the Assumed Contracts to Mix Entertainment.
 
 
6

--------------------------------------------------------------------------------

 
 
14. The failure to incorporate by reference into this Order any particular
provisions of the Mix Entertainment APA shall not diminish the efficacy of such
provisions, it being the intent of the Court that the Mix Entertainment APA and
the transactions contemplated thereby be approved in their entirety.
15. The Mix Entertainment APA and any related agreements, documents or
instruments may be modified, amended or supplemented by the parties thereto
without further order of this Court, provided that such modification, amendment
or supplement is not material and is acceptable to the Mix Entertainment, the
Debtor, the Committee and Secured Creditors.
16. This Court shall retain jurisdiction (a) to enforce, or resolve disputes,
controversies or claims arising out of or relating to, the terms and provisions
of the Mix Entertainment APA and all amendments, modifications and supplements
to the Mix Entertainment APA, and each agreement executed in connection
therewith, including but not limited to matters relating to title to the
Purchased Assets and claims against the Purchased Assets which arose or were
based on facts or occurrences prior to the Closing, (b) to compel delivery of
the Purchased Assets to Mix Entertainment, (c) to resolve disputes,
controversies or claims arising out of or relating to assignment of the Assumed
Contracts, and (d) to enforce, interpret and implement the provisions of this
Order.
  17. Mix Entertainment has waived any objection or exception to the sale
process or the sale hearing in the Court.
18. The Allocation Statement (as defined in the Mix Entertainment APA) to be
provided to the Debtor under Section 5.2(b) of the Mix Entertainment APA shall
not affect (a) the ultimate distribution of the Consideration under any Chapter
11 plan of reorganization, including any plan of liquidation, (b) the value or
amount of any party’s secured claim under 11 U.S.C. §506(a), or (c) otherwise be
determinative in any way of the interest of the holder of any claim in property
of the Debtor’s estate.
19. Mix Entertainment and its affiliates, successors and assigns and all
entities acting on their behalf are hereby granted relief from the automatic
stay of 11 U.S.C. § 362(a) to the extent that the automatic stay might otherwise
have prohibited such entity from taking any action that would be necessary or
appropriate to consummate or implement the transactions contemplated by the Mix
Entertainment APA or this Order.
 
 
7

--------------------------------------------------------------------------------

 
 
20. This Order shall be immediately effective upon its entry and the ten (10)
day stay of effectiveness of an order provided for in Rule 6004(g) of the
Federal Rules of Bankruptcy Procedure is hereby waived.
21. Notwithstanding the terms of any other paragraph of this Order, Mix
Entertainment shall not be obligated to consummate the purchase of the Purchased
Assets unless the conditions set forth in Section 10 of the Mix Entertainment
APA, including without limitation Sections 10.10 and 10.11 thereof, are
satisfied or waived; provided, however, that the terms regarding the lease with
and obligations to Two Bills, LLC (as those terms are set forth in Section 10.10
of the Mix Entertainment APA and herein below) and regarding the Hollywood Way
Property (as defined in the Mix Entertainment APA, as those terms are set forth
in Section 10.11 of the Mix Entertainment APA and herein below), while remaining
conditions to Closing in favor of Mix Entertainment, cannot be altered or
substituted, nor waived by Mix Entertainment, absent the consent of the Debtor,
the Committee and Secured Creditors.
(a) Mix Entertainment and Two Bills, LLC each acknowledges that a new lease,
conditioned upon the Closing, has been agreed to, which fulfills the relevant
requirements of Section 10.10 of the Mix Entertainment APA, and Mix
Entertainment and Two Bills, LLC each acknowledges and confirms that such new
lease “rolls in” all arrearages and any other amounts asserted by Two Bills, LLC
to be now outstanding from the Debtor to Two Bills, LLC. As a consequence,
subject to the occurrence of the Closing, Two Bills, LLC shall have no claim in
the Debtor’s case or against any Debtor assets or those of its estate.
(b) Mix Entertainment agrees that Section 10.11 of the Mix Entertainment APA has
been modified to delete the words “not more than” and to replace them with “at
least,” and to delete the words “or determines not to.”
22. Notwithstanding anything to the contrary that may appear in paragraph 21 of
this Order or in Section 10.11 of the Mix Entertainment APA, until such time as
the bid for the sale of the Hollywood Way Property is approved by the Bankruptcy
Court in the Jan & Johnny Bankruptcy Case, the bid for the sale of the Hollywood
Way Property is not allowed or accepted and nothing stated in this case shall
prejudice any rights of a party in interest in the Jan & Johnny Bankruptcy Case
including, but not limited to, to overbid or to object to the sale of the
Hollywood Way Property or the Mix Entertainment bid.
 
 
8

--------------------------------------------------------------------------------

 
 
23. Upon and subject to the occurrence of the Closing (including subject to the
other paragraphs of this Order), the Debtor shall pay the Break-up Fee to
Point.360 in good funds by wire transfer or bank check. The Break-up Fee shall
be paid to Point.360 free and clear of any and all claims, liens and
encumbrances. Upon and subject to the occurrence of the Closing (including
subject to the other paragraphs of this Order), and notwithstanding any terms
which may be to the contrary in the Mix Entertainment APA, all monies owed to
Tudor Management Group (“Tudor”) under the terms of that certain agreement dated
July 2, 2008 between Tudor and the Debtor (the “Tudor Agreement”) shall be paid
on the Closing directly to Tudor, and the Order Approving Application to Employ
Tudor Management Group dated August 1, 2008 and the Tudor Agreement are hereby
reaffirmed.
24. With respect to any and all consents of Secured Creditors required herein
(written or otherwise), Secured Creditors shall be deemed to have consented upon
2 business days electronic notice to Secured Creditors’ counsel without
objection.
IT IS SO ORDERED.
 

Dated:        VINCENT P. ZURZOLO   UNITED STATES BANKRUPTCY JUDGE

 
 
9

--------------------------------------------------------------------------------

 
     
DECLARATION OF SERVICE AND APPROVAL AS TO FORM
 
I, Lewis R. Landau, the undersigned, do declare:
 
1. I am a citizen of the United States, over the age of eighteen (18) years and
not a party to the within action.


2. On the 17th day of November, 2008, I served the following document: ORDER
AUTHORIZING SALE OF SUBSTANTIALLY ALL OF DEBTOR’S ASSETS TO MIX ENTERTAINMENT
HOLDINGS, LLC FREE AND CLEAR OF LIENS, CLAIMS AND INTERESTS; AND ASSUMPTION AND
ASSIGNMENT TO MIX ENTERTAINMENT HOLDINGS, LLC OF CERTAIN EXECUTORY CONTRACTS on
the interested parties in this matter in the following manner:


3. Service by Email. I declare that I served a true copy of the within document
by email transmission of a PDF file to the indicated email address:



Dare Law dare.law@usdoj.gov Marc J Winthrop pj@winthropcouchot.com Joseph
Moldovan jmoldovan@morrisoncohen.com William Hawkins whawkins@loeb.com David
Eldan DEldan@pmcos.com Sandford Frey sfrey@cmkllp.com Sharon Weiss 
SWeiss@richardsonpatel.com Joseph Caseras jec@locs.com James Bastian
JBastian@shbllp.com Jeffrey Kreiger jkrieger@ggfirm.com Lee A. Dresie
LDresie@greenbergglusker.com David Wolff DWolff@mascot.net Michael Rosenblum 
msr61@msn.com Adam Reich AReich@GreystonePE.com Andrew Alper aalper@frandzel.com
Kenneth Russak krussak@frandzel.com

 
4. Status of Approval as to Form. The form of order attached hereto was approved
by the following attorneys: (1) Jeffrey Kreiger for Mix; (2) William Hawkins for
the Committee; (3) David Eldan for PWB; (4) Marc Winthrop for Crescent
International; (5) James Bastian for Point.360 and (6) Tudor Management Group.
All parties appearing at the November 13, 2008 proceedings were served with the
proposed order on November 14, 2008 and received continuous updates as comments
were received. I advised all parties that the final order would be uploaded at
9:00 p.m. on November 17, 2008 and no objections thereto were received.


I declare under penalty of perjury that the foregoing is true and correct.
EXECUTED THIS 17TH DAY OF NOVEMBER, 2008, AT LOS ANGELES, CALIFORNIA.

          /s/ Lewis R. Landau     Lewis R. Landau

 
 
10

--------------------------------------------------------------------------------

 

SERVICE LIST FOR ENTERED ORDER


SERVED ELECTRONICALLY
 
 
Andrew K Alper aalper@frandzel.com, efiling@frandzel.com;ekidder@frandzel.com
James C Bastian jbastian@shbllp.com
J Scott Bovitz bovitz@bovitz-spitzer.com
Joseph Caceres jec@locs.com
Dan E Chambers dchambers@rutan.com
Jeffrey W Dulberg jdulberg@pszjlaw.com
David K Eldan malvarado@pmcos.com
David Gould dgould@davidgouldlaw.com
Ofer M Grossman ogrossman@glassgoldberg.com
Garrick A Hollander jmartinez@winthropcouchot.com
Ivan L Kallick ikallick@manatt.com, ihernandez@manatt.com
Stuart I Koenig Skoenig@cmkllp.com
Lewis R Landau lew@landaunet.com
Dare Law dare.law@usdoj.gov
Gilbert Mikalian gmikalian@richardsonpatel.com
Elissa Miller emiller@sulmeyerlaw.com, emiller@sulmeyerlaw.com
Lisa M Moore lisa.moore2@nationalcity.com
Randall P Mroczynski randym@cookseylaw.com
David M Poitras dpoitras@jmbm.com
Kurt Ramlo kramlo@skadden.com
Allan D Sarver ADSarver@aol.com
Scott A Schiff sas@soukup-schiff.com
Adam M Starr starra@gtlaw.com
Derrick Talerico dtalerico@loeb.com, kpresson@loeb.com;ljurich@loeb.com
United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
Susan L Vaage svaage@grahamvaagelaw.com
Gilbert B Weisman notices@becket-lee.com
Sharon Z Weiss sweiss@richardsonpatel.com
Marc J Winthrop pj@winthropcouchot.com
SERVED BY U.S. MAIL
 
None.

 